UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4865



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JAMES BERNARD JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00451-WLO-1)


Submitted:   March 20, 2008                 Decided:   April 11, 2008


Before NIEMEYER and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa Blue
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James B. Jones appeals his convictions and 150-month

sentence for possession with intent to distribute cocaine base, in

violation of 21 U.S.C. § 841(a)(1) (2000), and possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).    Counsel for Jones filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he asserts that there are

no meritorious issues for appeal, but asks this court to review

whether Jones’ sentence is unreasonable in light of Kimbrough v.

United States, 128 S. Ct. 558 (2007), and the subsequent amendments

to the Sentencing Guidelines regarding offenses involving cocaine

base.    In response, the Government filed a motion to dismiss based

upon the waiver of appellate rights in Jones’ plea agreement.

Jones filed a pro se supplemental brief in which he contended that

his counsel was ineffective in litigating his motion to suppress.*

            Pursuant to a plea agreement, a defendant may waive his

appellate rights under 18 U.S.C. § 3742 (2000).    United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).   Whether a defendant has

waived his right to appeal is an issue of law subject to de novo

review.   United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).

A waiver will preclude appeal of a specific issue if the record

establishes that the waiver is valid and that the issue is within



     *
      We grant Jones’ motion for an extension of time and deem his
pro se brief to be timely filed.

                                - 2 -
the scope of that waiver.     United States v. Attar, 38 F.3d 727,

731-33 (4th Cir. 1994); cf. United States v. Blick, 408 F.3d 162,

171 (4th Cir. 2005) (refusing to enforce waiver for a “narrow class

of claims” that are not within the scope of the waiver).

           In his Anders brief, Jones contends his sentence is

unreasonable in light of amendments to the Sentencing Guidelines

for offenses involving cocaine base and the Supreme Court’s ruling

in Kimbrough.   However, these claims are squarely within the scope

of the appellate waiver, as Jones waived his right to appeal any

sentence below the statutory maximum “on any ground.”       See Blick,

408 F.3d at 172-73.     Accordingly, Jones’ claims in regard to his

sentence are barred by the appellate waiver.

           In his pro se supplemental brief, Jones claims his trial

counsel was ineffective in litigating his motion to suppress. Such

claims of ineffective assistance of counsel are not barred by the

appellate waiver; however, these claims should be raised in a 28

U.S.C. § 2255 (2000) motion rather than on direct appeal unless the

record   conclusively   demonstrates   ineffective   assistance.     See

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).          Such a

claim cannot be fairly adjudicated on direct appeal when the

appellant has not raised the issue before the district court and

there is no statement from counsel on the record.     United States v.

DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991). The existing record

does not conclusively support Jones’ claims regarding ineffective


                                - 3 -
assistance of counsel. Accordingly, these claims must be raised as

part of a § 2255 motion rather than on direct appeal.

            Accordingly, we grant the Government’s motion to dismiss

as to Jones’ sentencing claims.      As for Jones’ pro se claims that

he   received   ineffective   assistance      of   counsel,   we    deny   the

Government’s motion to dismiss as to those claims, but nonetheless

affirm Jones’ convictions.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid    the

decisional process.



                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                   - 4 -